The offense is the use of violently abusive language under *Page 317 
circumstances reasonably calculated to provoke a breach of the peace. The penalty assessed is a fine of $25.00.
No notice of appeal appears in the record. This is necessary to confer jurisdiction on this court to consider the appeal. Art. 827, C. C. P., and cases cited under said article in Vernon's Ann. Tex. C. C. P., Vol. 3, p. 197. See also Branch's Ann. Tex. P. C., sec. 588.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.